                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                )   Criminal No. 19-295 (PJS/TNL)
                                         )
                          Plaintiff,     )
                 v.                      )   DEFENDANT’S NOTICE OF INTENT
                                         )   TO PRESENT AN ENTRAPMENT
JULIA RENE AYERS,                        )   DEFENSE
                                         )
                       Defendant.        )


      Julia Rene Ayers, by and through her attorney, submits her notice of intent to

present an entrapment defense in the above-captioned matter. Although the Federal Rules

of Criminal Procedure do not require notice of an entrapment defense, Ms. Ayers

provides this notice because she intends to present evidence that she was (1) induced to

commit the crime by a government agent; and (2) was not otherwise predisposed to

commit the crime. Mathews v. United States, 485 U.S. 58, 62-63 (1988).

      The entrapment defense is a judicially-created limitation on government activity.

United States v. Russell, 411 U.S. 423, 430-35 (1973); United States v. Brooks, 215 F.3d

842, 845 (8th Cir. 2000). The defense is premised on “the notion that Congress could not

have intended criminal punishment for a defendant who has committed all the elements

of a proscribed offense but was induced to commit them by the Government.” Russell,

411 U.S. at 435. An individual who has been hired by the government as an informant is

a government agent for entrapment purposes. See Sherman v. United States, 356 U.S.

369, 373-376 (1958).




                                                1
       Ms. Ayers is indicted with one count of being a Felon in Possession of Firearms

pursuant to 18 U.S.C. § 922(g)(1). Thus, since Ms. Ayers was not predisposed to

possessing firearms and had never been found to be in possession of a firearm in the past,

she intends to present the defense that she was repeatedly solicited and induced to find

firearms and sell them to the government agent – a ruse to entrap her with the possession

of said firearms so the government agent could receive a benefit.



Dated: December 11, 2019                      Respectfully submitted,

                                              s/Shannon Elkins

                                              SHANNON ELKINS
                                              Attorney ID No. 332161
                                              Attorney for Ms. Ayers
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415




                                                2
